Citation Nr: 0927374	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  03-03 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for multiple allergies, 
secondary to exposure to tobacco smoke and other irritants 
with loss of memory, hypertension, headaches, and shortness 
of breath.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION

The Veteran served on active duty from November 1961 to 
January 1965.  He also performed additional periods of 
inactive duty service from January 1965 to November 1967, and 
from April 1972 to July 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision of the 
Winston-Salem, North, Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which determined that new 
and material evidence had not been submitted to reopen the 
Veteran's claim.

The Veteran testified at a videoconference hearing in 
December 2004. A transcript of that hearing is in the file.  

In February 2005 the Board reopened the claim at issue, and 
then remanded for additional development. 

On appeal the Veteran has raised the issue of entitlement to 
service connection for chronic sinusitis.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action.


FINDING OF FACT

A disorder described as multiple allergies, secondary to 
exposure to tobacco smoke and other irritants with loss of 
memory, hypertension, headaches, and shortness of breath was 
not shown during service or for years thereafter, and any 
currently diagnosed allergy is not related by competent 
evidence to service.




CONCLUSION OF LAW

A disorder described as multiple allergies, secondary to 
exposure to tobacco smoke and other irritants with loss of 
memory, hypertension, headaches, and shortness of breath was 
not incurred or aggravated in service. 38 U.S.C.A. §§ 
101(24), 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the appellant in June 2001 and March 
2005 correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  VA provided 
adequate notice of how disability ratings and effective dates 
are assigned.  

The claim was readjudicated in the April 2009 supplemental 
statement of the case.  VA fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim. The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claimant was provided the opportunity to 
present pertinent evidence and testimony.  There is not a 
scintilla of evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A (d); 38 C.F.R. § 3.159(c) (4).

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims has stated that this 
element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the Veteran's service.

The types of evidence that "indicate" that a current 
disability "may be associated" with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

In this case, the Veteran has not been afforded a VA 
examination because the evidence is adequate to address the 
appeal.  Simply put, there is no competent evidence even 
suggesting a nexus between the claimed disorder and service.  
Based on the facts of this case, VA has no duty to provide a 
VA examination or obtain a medical opinion, even under the 
low threshold of McClendon.

Hence, the case is ready for adjudication.

The Board has reviewed all of the evidence in the Veteran's 
claims files that includes his written contentions, lay 
statements, service, private, and VA medical records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).  

Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b). Service connection may also 
be warranted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Active military service includes active duty, any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty, and any period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled from an injury incurred in line of duty. 38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). ACDUTRA is generally 
full-time duty in the Armed Forces performed by Reserves for 
training purposes. 38 C.F.R. § 3.6(c)(1). INACDUTRA is 
generally Reserve duty other than full-time duty. 38 C.F.R. § 
3.6(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference. Indeed, the United States 
Court of Appeals for Veterans Claims (Court) has provided 
guidance for weighing medical evidence. The Court has held, 
for example, that a post service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence. Grover v. West, 
12 Vet. App. 109, 112 (1999). In addition, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record. Miller 
v. West, 11 Vet. App. 345, 348 (1998). Further, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed. Green v. Derwinski, 1 Vet. App. 121, 124 (1991). A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional. 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995). Also, a 
medical opinion is inadequate when unsupported by clinical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). 
Finally, a medical opinion based on an inaccurate factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993). In sum, the weight to be accorded the various 
items of medical evidence in this case must be determined by 
the quality of the evidence and not necessarily by its 
quantity or source.

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence. See Owens v. 
Brown, 7 Vet. App. 429 (1995). Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim. If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed. 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

Background

The Veteran contends that his current multiple allergies were 
brought about by his military service.

In the July 1961 preinduction examination the Veteran 
reported a history of hay fever and chronic frequent colds. 

During service the Veteran was seen several times for colds, 
laryngitis, a sore throat, difficulty breathing, and an upper 
respiratory infection.  The service medical records, to 
include records from the appellant's reserve service, are 
silent for any complaints, treatment, or diagnosis of an 
allergy.  
 
The November 1964 separation examination was normal. 

Following an April 1985 private examination the Veteran was 
diagnosed with multiple allergies.  No chronic disorder 
causing headaches, shortness of breath, loss of memory, or 
increased blood pressure was shown.

A March 1986 VA examination diagnosed a history of allergies 
and sinusitis.

A January 1990 letter from Patrick D. Kenan, M.D., noted that 
the Veteran reported intermittent and largely seasonal sinus 
drainage.  Drainage reportedly was triggered by cigarette 
smoke to which he appeared to be exquisitely allergic.  He 
was treated with Actifed.  He was never treated with topical 
steroid or vasoconstrictor spray. The examination revealed 
clear sinuses, except for large turbinates.  There was some 
minor right sided septal spurring and basically normal sinus 
x-rays with the exception of some membrane edema more typical 
of allergy.  

The Veteran's July 2001 statement hypothesized various causes 
for his allergies including chemical exposure during 
training, dust, other irritants during service, and in-
service exposure to cigarette smoke.  To buttress this 
statement the appellant has submitted several lay statements 
which described the appellant's sensitivity to cigarette 
smoke.

In a January 2003 report from Duke University Medical Center 
it was noted that the Veteran was attempting to reopen his 
previously denied claim and needed new evidence.  The 
Veteran's chief complaints were breathing problems, sinus 
congestion, and an allergy to smoke.  On many occasions he 
had reportedly had difficulty breathing, congestion, post 
nasal drip, and was on sick call frequently.  He could not 
recall much about his treatment and did not remember any 
allergy treatment.  Over the years he had complained of sinus 
congestion, sinus headaches, and some dizziness.  A CT scan 
revealed evidence of a chronic sinus infection and right 
maxillary sinusitis.  He was counseled regarding cigarette 
smoke which was an irritant and it was suggested that he 
avoid smoke.  It was noted that:

At the time of separation from the Army 
apparently he complained of sinus 
congestion and headaches, but apparently 
did not receive any significant 
treatment, ENT consultation, or allergy 
testing.  He has applied for service 
related connection for his chronic 
condition which has been confirmed 
recently with CT and MRI findings showing 
chronic sinusitis.......

In response to questioning at a December 2004 videoconference 
hearing the Veteran testified that no doctor had ever told 
him that he had a loss of memory, headaches, shortness of 
breath, or hypertension as a result of his allergies, to 
include due to any in-service exposure to tobacco smoke.

The file contains extensive medical treatment records.  
However the earliest reports of an allergic disorder or 
treatment therefore dates from April 1985, or 20 years after 
service.  Significantly, the file does not contain any 
medical opinion relating any allergy to service.  While the 
February 2005 Board decision reopened the claim based on the 
January 2003 Duke University report, that report did not 
offer a nexus opinion for multiple allergies which is the 
subject of this claim, but instead it offered a nexus opinion 
for the Veteran's sinus disorder, a disorder which is not 
currently at issue.  Moreover, the opinion relates the 
appellant's problems to injuries sustained in an in-service 
fight for which there is no corroboration.  Simply put, the 
Duke opinion is based on the appellant's own reported medical 
history, and not on a review of all the evidence of record.  
In this regard, although the Duke physician may have examined 
the claimant, there is no indication that he formed his 
opinion on a basis separate from the appellant's recitation 
of his medical and service background.  As an opinion based 
on an inaccurate factual premise has no probative value, 
Reonal, 5 Vet.App at 460-61, the opinion does not constitute 
probative evidence.  

Analysis

While the Veteran alleges his multiple allergies were 
incurred as a result of service, his service medical records 
are silent for any allergies, treatment or diagnosis during 
service.  

The earliest available medical record recording a diagnosis 
of multiple allergies dates from an April 1985 private 
medical treatment record.  The fact that more than 20 years 
elapsed between service and his first post service diagnosis 
of multiple allergies weighs against the Veteran's claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (A 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.)

Private treatment and VA outpatient records dated since show 
treatment for a variety of allergies.  The evidence, however, 
preponderates against granting service connection because 
these records do not reveal any competent evidence or medical 
opinion that any current allergy, let alone multiple 
allergies, is secondary to an in-service exposure to tobacco 
smoke, or any other in-service factor.  Moreover, there is no 
evidence that a loss of memory, hypertension, headaches, and 
shortness of breath is related to the appellant's active 
duty.  In the absence of same, entitlement to service 
connection is not in order.

The Board acknowledges the Veteran's assertion, as well as 
that offered by several family members, that multiple 
allergies are secondary to in-service exposure to tobacco 
smoke and other irritants, and that they cause a loss of 
memory, hypertension, headaches, and shortness of breath.  
These lay contentions, however, are not competent evidence in 
support of his claim.  As a general matter, lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness. Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  As lay persons untrained 
in the field of medicine the Veteran and his lay affiants are 
not competent to provide an opinion which requires medical 
knowledge or a clinical examination by a medical 
professional.  Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As a result, the assertions linking 
multiple allergies to in-service tobacco smoke and other 
irritants with loss of memory, hypertension, headaches, and 
shortness of breath is not competent evidence in support of 
his claim.

Moreover, the lay allegations of in-service incurrence are 
outweighed by the lack of pertinent objective findings or 
diagnoses for many years after service, and the lack of 
competent medical evidence linking any post-service diagnosis 
to service.  Therefore, entitlement to service connection for 
multiple allergies, secondary to in-service exposure to 
tobacco smoke with loss of memory, hypertension, headaches, 
and shortness of breath is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for multiple allergies, 
secondary to tobacco smoke and other irritants with loss of 
memory, hypertension, headaches, and shortness of breath, is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


